*623The opinion of the court was delivered by
Horton, C. J.:
We think the description in the chattel mortgage of the property claimed by the plaintiffs in error sufficient, within the rule laid down in Brown v. Holmes, 13 Kas. 482. The description is: “ Two hundred and fifty stock-hogs, owned by the said D. B. Mott, in Franklin county, Kansas.” . . . “And,” the mortgage proceeds, “until default be made as aforesaid, or until such time as the said parties of the second part shall deem themselves insecure as aforesaid, the said party of the first part to continue in the peaceable possession of all the said goods and chattels, all which, in consideration thereof, he engages shall' be kept in as good condition as the same now are, and taken care of at his proper cost and expense.” A fair construction of these provisions is, that the hogs at the execution of the chattel mortgage were owned by D. B. Mott, the mortgagor; that they were then in Franklin county, in this state, and were also in the possession of said Mott, in said county. The case of the Savings Bank v. Sargent, 20 Kas. 576, is unlike this. In that case, the chattel mortgage did not name the county and state where the property was located. The suggestion that Mott may have had 500 or 5,000 hogs of the same description in Franklin county, from aught that appears in the mortgage or in the record, is without particular force, as the canon of construction is to solve the doubts, if any exist, in favor rather than against the validity of a written instrument, and we have no right to imagine facts to exist in the record to invalidate and destroy the chattel mortgage.
The judgment of the district .court must therefore be reversed, and the case remanded with direction to the court below to enter judgment for the plaintiffs in error, and the proceeds of the sale, less the costs of $110, to wit, the sum of $150.25, will be applied to the payment of the balance due Shaffer & Becker, as far as it may go.
All the Justices concurring.